Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed action
1.	Status of Claims: 

Claims 1-9 and 11-21 are pending in this Office Action.

Response to Arguments
2.	Applicant's arguments filed 03/11/2022 have been fully considered but they are not persuasive. Below is examiner’s response to the arguments:
Applicant: applicant’s representative argues that “the cited portion of Maier fails to disclose at least "configuring the network switch to implement a network segment for the computing resource based on the information from the resource management system" as recited in claim 17”.
Examiner: the claim limitation teaches "configuring the network switch to form a cloud network by configuring the network switch to implement a network segment for the computing resource based on the information from the resource management system".
	The claim limitation does not limit the scope of the claim and the claim should be read by its own merit without limiting the scope of the claim from the specification. Current claim limitation teaches “computing resource based on the information from the resource management system” however nowhere does it mention ‘user is not involved or user cannot be involved’ and from BRI the examiner interprets user can be involved along with the resource management system. 
	While examiner referred to Maier, ¶ 0007 and ¶ 0009 to teach the claim limitation; ¶ 0029 to ¶ 0031 – teaches incorporating a common cross-platform control module (sometimes referred to herein as a controller client) into each network switch. A centralized cross-platform controller such as a controller server or distributed controller server may interact with each of the control clients over respective network links. The use of a cross-platform controller and corresponding controller clients allows potentially disparate network switch equipment to be centrally managed and centralized control is provided by one or more controller servers such as controller server (18 of fig. 1). So, this is interpreted as the “resource management system” and from the BRI, user or controller client (as it is referred above) can define a policy along with this system. Maier, ¶ 0034 and Fig. 1, also teaches Controller server 18 may be used to implement network configuration rules 20 wherein rules 20 may include routing policies identifying network traffic and forwarding operations that are to be performed on the identified network traffic. Rules 20 may, for example, be maintained in a database at computing equipment 12.
	So, Maier teaches the claim limitation.
Applicant: applicant’s representative argues that “the cited portion of Maier fails to disclose at least "in response to receiving the computing resource information, identifying a switch port of a given switch in the plurality of switches directly connected to the instantiated computing resource based on the received computing resource information" as recited in claim 11”.
Examiner: the claim limitation teaches "in response to receiving the computing resource information, identifying a switch port of a given switch in the plurality of switches directly connected to the instantiated computing resource based on the received computing resource information".
	Maier, ¶ 0097, teaches flow table entry 152 may include the MAC address of end host EHl in a source MAC address field, the MAC address of end host EH2 in a destination MAC address field, and port 80 in a TCP port field (identifying a switch port). Flow table entry 152 may include additional matching fields that are wildcarded (not shown) so that flow table entry 142 matches all packets having source MAC address MACEH l, destination MAC address MACEH2, and TCP port 80 and Maier: ¶ 0029 to ¶ 0031 – teaches incorporating a common cross-platform control module (sometimes referred to herein as a controller client) into each network switch. A centralized cross-platform controller such as a controller server or distributed controller server may interact with each of the control clients over respective network links. The use of a cross-platform controller and corresponding controller clients allows potentially disparate network switch equipment to be centrally managed and centralized control is provided by one or more controller servers such as controller server (18 of fig. 1). So, this is interpreted as the “resource management system” and from the BRI, user or controller client (as it is referred above) can define a policy along with this system. Maier, ¶ 0034 and Fig. 1, also teaches Controller server 18 may be used to implement network configuration rules 20 wherein rules 20 may include routing policies identifying network traffic and forwarding operations that are to be performed on the identified network traffic. Rules 20 may, for example, be maintained in a database at computing equipment. So, Maier teaches the claim limitation.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1-5 and 17-21 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by US 2016/0021032 issued to Maier et al. (Maier) (Applicant IDS).
	As per claim 1, Maier teaches a networking system comprising: a switch coupled to a computing resource (Maier: Fig. 1 – switch 14 is connected to computing resource (computing equipment)), the computing resource controlled by a resource management system (Maier: Fig. 1 – computing resource controlled by controller server); and a controller coupled to the switch and having a resource management interface, the resource management interface coupled to the resource management system via a communications link and configured to receive computing resource information for the computing resource via the communications link (Maier: ¶ 0007, ¶ 0008 – teaches the controller may generate a virtual network topology of virtual switches, virtual routers, and virtual system routers over the physical and/or hypervisor switches in the network. Also, the controller may form one or more virtual system routers from groups of virtual routers. A virtual system router may include virtual system router interfaces that are coupled to the virtual routers), wherein the controller is configured to provide control data to the switch to update a cloud network for the computing resource based on the received computing resource information (Maier: ¶ 0009 – the controller may control the virtual system router to perform forwarding operations by rewriting Ethernet addresses of selected network packets to route the network packets to a desired virtual router (e.g., over a corresponding virtual system router interface). The controller may control the virtual routers, virtual system routers, and virtual switches by generating respective network forwarding rules (e.g., flow table entries) based on network policies specified by a user for each of the virtual routers, virtual system routers, and/or virtual switches).

	As per claim 2, Maier teaches the networking system defined in claim 1, wherein the received computing resource information comprises networking information for the computing resource, and the controller is configured to provide the control data to the switch to update a network segment in the cloud network, the network segment having a port assigned to the networking information for the computing resource (Maier: ¶ 0007, ¶ 0009 – The controller may control the virtual routers, virtual system routers, and virtual switches by generating respective network forwarding rules (e.g., flow table entries) based on network policies specified by a user for each of the virtual routers, virtual system routers, and/or virtual switches while a virtual switch may include ports from at least two underlying switches that are coupled to end hosts of the group associated with the virtual switch).

	As per claim 3, Maier teaches the networking system defined in claim 2, wherein the controller is configured to provide the control data to the switch to update a network tenant in the cloud network, the network tenant having a virtual router with an interface assigned to the networking information for the computing resource (Maier: ¶ 0069 – virtual system routers may sometimes be referred to herein as logical system routers, logical system tenants, virtual system tenants).

	As per claim 4, Maier teaches the networking system defined in claim 3, wherein the controller is configured to provide the control data to the switch to update a network system tenant in the cloud network, the network system tenant having a virtual system router with an interface assigned to the networking information for the computing resource (Maier: ¶ 0008 – each virtual system router interface may be assigned a respective Ethernet address).

	As per claim 5, Maier teaches the networking system defined in claim 1, wherein the computing resource information is stored at the resource management system and the resource management interface is configured to access the computing resource information stored at the resource management system via the communications link (Maier: ¶ 0040 – flow table data from controller server 18 may be stored in a flow table such as flow table 28. The entries of flow table 28 may be used in configuring switch 14 (e.g., the functions of packet processing circuitry 32 and/or packet processing software 26)).

	As per claim 17, Maier teaches a non-transitory computer-readable storage medium comprising instructions for: 47receiving, from a resource management system (Maier: Fig. 1 – computing resource controlled by controller server) configured to control a plurality of computing resources (Maier: Fig. 1 – switch 14 is connected to computing resource (computing equipment)), information for a computing resource in the plurality of computing resources and coupled to a network switch (Maier: ¶ 0007, ¶ 0008 – teaches the controller may generate a virtual network topology of virtual switches, virtual routers, and virtual system routers over the physical and/or hypervisor switches in the network. Also, The controller may form one or more virtual system routers from groups of virtual routers. A virtual system router may include virtual system router interfaces that are coupled to the virtual routers); and configuring the network switch to form a cloud network by configuring the network switch to implement a network segment for the computing resource based on the information from the resource management system (Maier: ¶ 0007, ¶ 0009 – The controller may control the virtual routers, virtual system routers, and virtual switches by generating respective network forwarding rules (e.g., flow table entries) based on network policies specified by a user for each of the virtual routers, virtual system routers, and/or virtual switches while a virtual switch may include ports from at least two underlying switches that are coupled to end hosts of the group associated with the virtual switch; Maier: ¶ 0029 to ¶ 0031 – teaches incorporating a common cross-platform control module (sometimes referred to herein as a controller client) into each network switch. A centralized cross-platform controller such as a controller server or distributed controller server may interact with each of the control clients over respective network links. The use of a cross-platform controller and corresponding controller clients allows potentially disparate network switch equipment to be centrally managed and centralized control is provided by one or more controller servers such as controller server (18 of fig. 1). So, this is interpreted as the “resource management system” and from the BRI, user or controller client (as it is referred above) can define a policy along with this system. Maier, ¶ 0034 and Fig. 1, also teaches Controller server 18 may be used to implement network configuration rules 20 wherein rules 20 may include routing policies identifying network traffic and forwarding operations that are to be performed on the identified network traffic. Rules 20 may, for example, be maintained in a database at computing equipment 12).

	As per claim 18, Maier teaches the non-transitory computer-readable storage medium defined in claim 17, further comprising instructions for: receiving, from an additional resource management system configured to control an additional plurality of computing resources, additional information for an additional computing resource in the additional plurality of computing resources and coupled to the network switch (Maier: ¶ 0061 – network 100 may include additional network racks that house additional end hosts and switches and are coupled to switches), wherein the computing resource and the additional computing resource are implemented in a rack-based system, and the plurality and additional plurality of computing resources are distributed across a network rack in the rack-based system (Maier: ¶ 0018 – rack-based system that implements a network having switches that may be controlled by a controller).

	As per claim 19, Maier teaches the non-transitory computer-readable storage medium defined in claim 18, further comprising instructions for: configuring the network switch to form an additional cloud network by configuring the network switch to implement an additional network segment for the additional computing resource based on the additional information from the additional resource management system (Maier: ¶ 0040 – the entries of flow table 28 may be used in configuring switch 14 (e.g., the functions of packet processing circuitry 32 and/or packet processing software).

	As per claim 20, Maier teaches the non-transitory computer-readable storage medium defined in claim 17, further comprising instructions for: configuring a first networking fabric, in which the network switch is disposed, to form the cloud network; and configuring a second networking fabric that is separated from the first networking fabric based on additional information for an additional computing resource in the plurality of computing resources, the additional computing resource being coupled to the second networking fabric (Maier: ¶ 0099 – a user may specify a first set of access control rules and policy based routing rules for the virtual switches on fabric 120, may specify a second set of access control rules and policy based routing rules for the virtual routers on fabric).

	As per claim 21, Maier teaches the network system defined in claim 1, wherein the resource management system is configured to form a computing resource cluster at least in part by instantiating the computing resource and one or more additional computing resources (Maier: ¶ 0031 – with one illustrative configuration, centralized control is provided by one or more controller servers such as controller server 18 of FIG. 1. Controller server 18 may be implemented on a cluster of computers, on a set of computers that are distributed among multiple locations, on hardware that is embedded within a network switch, or on other suitable computing equipment).
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 6-9 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0021032 issued to Maier et al. (Maier) (Applicant IDS) in view of US 2015/0271303 issued to Neginhal et al. (Neginhal).
	As per claim 6, Maier teaches the networking system defined in claim 5 however does not explicitly teach wherein the communications link comprises an application programming interface.
	Neginhal however explicitly teaches wherein the communications link comprises an application programming interface (Neginhal: ¶ 0034 – the network controller 100 includes an input interface (e.g., an API) 105).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Maier to teach the communications link comprises an application programming interface. One would be motivated to do so as the network controller includes an input interface (e.g., an API) (Neginhal: ¶ 0034).

	As per claim 7, Maier teaches the networking system defined in claim 1 however does not teach wherein the resource management system is configured to instantiate the computing resource by providing a control signal to computing equipment for implementing the computing resource.
	Neginhal however explicitly teaches wherein the resource management system is configured to instantiate the computing resource by providing a control signal to computing equipment for implementing the computing resource (Neginhal: ¶ 0093 – the physical controllers request the configuration data (e.g., in response to a signal that the configuration data is available) from the logical controller).

	As per claim 8, the modified teaching of Maier teaches the networking system defined in claim 7, wherein the switch is coupled to an additional computing resource controlled by the resource management system, and wherein the resource management system is configured to instantiate the additional computing resource by providing an additional control signal to additional computing equipment for implementing the additional computing resource, and is configured to form a computing resource cluster using the computing resource and the additional computing resource (Maier: ¶ 0061 – network 100 may include additional network racks that house additional end hosts and switches and are coupled to switches).

	As per claim 9, the modified teaching of Maier teaches the networking system defined in claim 8, wherein the computing resource cluster is configured to perform a function selected from the group consisting of a compute function, a storage function, and a management function (Maier: ¶ 0008 – any given switch may be configured to perform functions of one or more virtual switches, virtual routers, and virtual system routers).

	As per claim 11, Maier teaches a method of operating controller circuitry to control a plurality of switches coupled to a computing resource (Maier: Fig. 1 – switch 14 is connected to computing resource (computing equipment)) instantiated by a resource management system (Maier: Fig. 1 – computing resource controlled by controller server), the method comprising: at the controller circuitry (Maier: ¶ 0038 – control unit may include processing and memory circuits (e.g., one or more microprocessors, memory chips, and other control circuitry)),; and in response to receiving the computing resource information, identifying a switch port of a given switch in the plurality of switches directly connected to the instantiated computing resource based on the received computing resource information (Maier: ¶ 0007, ¶ 0009 – The controller may control the virtual routers, virtual system routers, and virtual switches by generating respective network forwarding rules (e.g., flow table entries wherein flow table entry 152 may include the MAC address of end host EHl in a source MAC address field, the MAC address of end host EH2 in a destination MAC address field, and port 80 in a TCP port field (identifying a switch port). Flow table entry 152 may include additional matching fields that are wildcarded (not shown) so that flow table entry 142 matches all packets having source MAC address MACEH l, destination MAC address MACEH2, and TCP port 80 (Maier: ¶ 0097)) based on network policies specified by a user for each of the virtual routers, virtual system routers, and/or virtual switches while a virtual switch may include ports from at least two underlying switches that are coupled to end hosts of the group associated with the virtual switch; Maier: ¶ 0029 to ¶ 0031 – teaches incorporating a common cross-platform control module (sometimes referred to herein as a controller client) into each network switch. A centralized cross-platform controller such as a controller server or distributed controller server may interact with each of the control clients over respective network links. The use of a cross-platform controller and corresponding controller clients allows potentially disparate network switch equipment to be centrally managed and centralized control is provided by one or more controller servers such as controller server (18 of fig. 1). So, this is interpreted as the “resource management system” and from the BRI, user or controller client (as it is referred above) can define a policy along with this system. Maier, ¶ 0034 and Fig. 1, also teaches Controller server 18 may be used to implement network configuration rules 20 wherein rules 20 may include routing policies identifying network traffic and forwarding operations that are to be performed on the identified network traffic. Rules 20 may, for example, be maintained in a database at computing equipment 12).
	Maier however does not explicitly teach receiving computing resource information for the instantiated computing resource from the resource management system using an application programming interface.
	Neginhal however explicitly teaches receiving computing resource information for the instantiated computing resource from the resource management system using an application programming interface (Neginhal: ¶ 0034 – the network controller 100 includes an input interface (e.g., an API) 105).

	As per claim 12, the modified teaching of Maier teaches the method defined in claim 11, further comprising: in response to identifying the switch port, forming a link aggregation group for the instantiated computing resource from a link between the switch port and the instantiated computing resource (Maier: Fig. 1 – network link 16 is connected to controller server 18 and switch 14 that has ports 34).

	As per claim 13, the modified teaching of Maier teaches the method defined in claim 11, wherein the computing resource information comprises networking information for the instantiated computing resource, the method further comprising: using the controller circuitry, controlling the plurality of switches to form a cloud network based on the networking information for the instantiated computing resource (Maier: ¶ 0007 – the controller may generate a virtual network topology of virtual switches, virtual routers, and virtual system routers over the physical and/or hypervisor switches in the network).

	As per claim 14, the modified teaching of Maier teaches the method defined in claim 13, wherein controlling the plurality of switches to form the cloud network comprises providing control data to the given switch to assign the instantiated computing resource to a virtual port of a network segment in the cloud network (Maier: ¶ 0007 – the virtual switch may include virtual ports that are coupled to end hosts).

	As per claim 15, the modified teaching of Maier teaches the method defined in claim 14, wherein the virtual port of the network segment is formed at least in part from the identified switch port of the given switch (Maier: ¶ 0007 – the virtual switch may include virtual ports that are coupled to end hosts).

	As per claim 16, the modified teaching of Maier teaches the method defined in claim 14, wherein controlling the plurality of switches to form the cloud network comprises providing the control data to the given switch to form a tenant in the cloud network by assigning the network segment to an interface of a virtual router associated with the tenant, and providing the control data to the given switch comprises providing information indicative of the network segment to a segment identification module in the given switch and providing information indicative of the virtual router to a virtual router identification module in the given switch (Maier: ¶ 0089 – virtual router identification module 136 may identify which virtual router should be used in controlling the network packet. Module 136 may use network attributes of the network packet along with information received from other modules of the switch. For example, module 136 may use identified virtual switch information received from L2 forwarding module 134 along with IP address information retrieved from the network packet in determining which virtual router controls the network packet).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SM AZIZUR RAHMAN whose telephone number is (571) 270-7360.  The examiner can normally be reached on M, F - Telework; T-Th - On Campus;
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 571-272-3980. The fax phone number for the organization where this application or proceeding is assigned is 571-270-8360.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SM A RAHMAN/Primary Examiner, Art Unit 2458